Citation Nr: 0205374	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan
         

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a cysto-tumor and 
papilledema of the eyes. 

(The issue of entitlement to extension of a delimiting date 
is the subject of a separate decision.) 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The appellant had active duty for training (ADCUTRA) from 
June 1982 to October 1982 and from March 2 to 16, 1985.  She 
also had periods of inactive duty for training (INACDUTRA) 
including a period from December 13 to 15, 1985 and in 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The case was remanded in June 1997. 

At the June 1999 hearing before a member of the Board, the 
appellant withdrew her claim for service connection for a 
disorder of the cervical spine (page 17 of that transcript).  
The hearing transcript is accepted as a written statement 
withdrawing the appeal.  See 38 C.F.R. § 20.204(b) (2001). 

The Board entered a decision in March 2000 reopening the 
claims but denying the claims on the merits.  The appellant 
appealed that decision to The United States Court of Appeals 
for Veterans Claims (Court) which entered an Order in June 
2001 vacating the March 2000 Board decision and remanding the 
case to the Board for consideration of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  

In the March 2000 Board decision, it was noted that during 
the 1996 hearing, the appellant raised the issues of 
entitlement to service connection for a bilateral shoulder 
disorder (page 16 of the 1996 hearing transcript) and 
entitlement to non-service connected pension benefits.  These 
matters were referred to the RO for the appropriate action.  
Subsequently, the RO noted that the appellant had never had 
wartime service and, thus, did not quality for pension 
benefits.  An April 2000 RO letter informed the appellant her 
application for service connection for a bilateral shoulder 
disorder was incomplete, and she was informed of the types of 
evidence she needed to submit to complete the claim.  No such 
evidence was submitted, and as such, her application is 
regarded as incomplete.  Therefore, this issue will not be 
addressed.


FINDINGS OF FACT

1.  In a December 1990 decision, the Board denied entitlement 
to service connection for claims including a low back 
disorder and residuals of a head injury to include a cysto-
tumor and papilledema of the eyes.  In March 1993, the United 
States Court of Veterans Appeals affirmed the Board's 
decision.  

2.  In a December 1993 rating decision, the RO found no new 
and material evidence to reopen the appellant's claim.  The 
RO notified the appellant of that decision, but she did not 
initiate an appeal.  

3.  Evidence received since the December 1993 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

4.  The appellant had a two-week period of active duty for 
training from March 2 to March 16, 1985.      

5.  There is no competent medical evidence showing that the 
appellant incurred or aggravated a low back disorder during 
this period of active duty for training.  

6.  There is no competent medical evidence showing that the 
appellant incurred or aggravated residuals of a head injury, 
to include a cysto-tumor and papilledema of the eyes, during 
this period of active duty for training.  

7.  The appellant is not a veteran for VA benefit purposes 
with respect to the above claims.




CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).  

2.  New and material evidence has been received since the 
December 1993 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001). 

3.  A low back disorder was not incurred during ACDUTRA.  38 
U.S.C.A. §§ 101, 1131 (West 1991); 38 C.F.R. §§ 3.1(d), 3.6 
(2001).

4.  Residuals of a head injury, to include a cysto-tumor and 
papilledema of the eyes, were not incurred during ACDUTRA.  
38 U.S.C.A. §§ 101, 1131 (West 1991); 38 C.F.R. §§ 3.1(d), 
3.6 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a low back disorder in a 
November 1988 rating decision.  In a February 1990 rating 
decision, the RO also denied service connection for residuals 
of a head injury to include a cysto-tumor and papilledema of 
the eyes.  Thereafter, in a December 1990 decision, the Board 
confirmed the denial of service connection for both claims.  
Finally, in a March 1993 memorandum decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") affirmed the Board's 
decision.  Therefore, the Board's December 1990 decision, 
which subsumes the RO's decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
Regardless of how the RO ruled on the question of reopening 
the claim, the Board must re-decide that matter on appeal, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

In reopening a claim, there is a three-part analysis.  First, 
since the last disallowance on any basis, i.e., on the merits 
or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).   

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, the evidence must be material (i.e., 
bearing directly and substantially on the issue) and, by 
itself or together with old evidence, it must be so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (decided September 16, 1998) (adopting the 
standard in 38 C.F.R. § 3.156(a) (as stated above) and 
overruling the holding in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) that material evidence was that which 
established "a reasonable possibility [of changing] the 
outcome").  The standard affirmed in Hodge, Id., is lower 
that the prior standard announced in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  See Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen a 
claim has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Thus, after reopening, the claim is adjudicated de novo and 
with application of the benefit-of-the-doubt rule, after 
first assuring that the duty to assist, as expanded by the 
VCAA, has been met.  

Final Regulations implementing the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA of 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

However, the amendments at 38 C.F.R. § 3.156(a) (redefining 
new and material evidence, the second sentence of 38 C.F.R. 
§ 3.159(c) (relating to VA duty to assist in reopening), and 
38 C.F.R. § 3.159(c)(4)(iii) (making all of § 3.159(c)(4), 
governing the providing medical examinations or seeking 
medical opinions in applications to reopen, applicable only 
after reopening) were made effective as of the date of 
publication (August 29, 2001) and apply only to applications 
to reopen a previously denied claim filed on or after August 
29, 2001.  These redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  

Here, the application to reopen was filed prior to the 
effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not apply 
since the application to reopen in this case was pending on 
August 29, 2001.  However, once reopened, not only does 
38 C.F.R. § 3.159(c)(4) (obtaining examination or medical 
opinion if there is insufficient competent medical evidence 
for a decision) apply but also all of the general provisions 
of the new VCAA regulations will apply.  


Old Evidence

The following evidence was of record at the time of the 
December 1993 rating decision: 1) service medical records; 2) 
the appellant's April 1988 report of accidental injury; 3) an 
August 1988 statement from the appellant; 4) the report of 
the August 1988 VA examination; 5) the appellant's statements 
in her May 1989 substantive appeal; 6) the appellant's 
statement concerning the service investigation dated in 
August 1988; 7) testimony from the August 1989 hearing; 8) a 
December 1987 statement from Air Force Reserve personnel 
concerning authorization for medical care; 9) a September 
1989 statement from Robert K. Kuffa, D.O.; 10) April 1987 and 
November 1988 records from Brent J. Murphy, M.D.; 11) records 
dated from November 1988 to October 1989 from Henry Ford 
Hospital; 12) a Reserve Order dated in January 1990; 13) the 
cover sheet of the November 1988 Line of Duty determination; 
and 14) statements for the Line of Duty investigation, 
consisting of statements from the appellant, J.J.O., R.R.A., 
S.J.B., J.L.S., and L.E.K.  


New Evidence

The RO has received a significant amount of evidence since 
the December 1993 rating decision, some of it duplicative of 
evidence previously considered.  Evidence that was of record 
at the time of that decision includes the November 1988 Line 
of Duty cover sheet and statements from the appellant and 
other personnel, as well as medical records from Henry Ford 
Hospital dated in November 1988, June 1989, and October 1989.  
In addition, some of the appellant's testimony from the March 
1996 and June 1999 hearing testimony is cumulative of 
testimony offered in August 1989.  However, the balance of 
the evidence is not duplicative or cumulative of the 
previously submitted evidence.  Moreover, there is some 
evidence, which goes to both issues, that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Specifically, the October 1993 
statement from Barry Skarf, Ph.D., M.D., of Henry Ford 
Hospital (received in August 1995) and medical records from 
Arthur I. Bouier, M.D., require reopening of the claim for 
consideration with the entire record.  Dr. Bouier's records 
show complaints of back pain both before and after March 
1985.  Dr. Skarf's statement suggests that the appellant's 
papilledema could be related to a head injury.  Accordingly, 
the Board finds that new and material evidence has been 
submitted and the claims are reopened.  Thus, the entire 
provisions of VCAA are applicable.


VCAA

On November 9, 2000, the VCAA of 2000, Pub. L. No. 106-475, 
114 Stat 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) became 
effective.  In addition to eliminating the well-grounded 
claim requirement, it rewrites the 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions and requires VA to provide 
additional assistance in developing all facts.  It is 
applicable to claims pending at the time of its enactment, 
including the case presently before the Board.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2001)) and (unless otherwise noted 
herein) made effective as of the date of the enactment of the 
VCAA. 

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The appellant has previously been informed of the pertinent 
law and regulations as well as the bases for the decisions in 
this case.  Moreover, she was given information regarding 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Testimony was given at a Board hearing in June 
1999 and her SMRs and other service records are on file. 

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant to this case and it 
appears that all evidence so identified has been obtained and 
associated with the record on appeal or is not obtainable.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate her claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, No. 99-2210, slip. op at 8 (U.S. Vet. 
App. Dec. 20, 2001) (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001)).  See also VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Service Connection

Following reopening, the Board will now address the claims on 
the merits.  Winters v. West, 12 Vet. App. at 206.  The Board 
further finds that inasmuch as the VCAA requirements have 
been complied with, and because the appellant has had 
sufficient opportunity to submit additional evidence and 
argument, the appellant is not prejudiced by the Board's 
consideration of her claims at this time without the matter 
of a merits determination having first been conducted by the 
RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if evidence, regardless 
of its date, establishes the presence of a chronic disorder 
in service or during an applicable presumptive period, and 
that the veteran still has the disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 

If the disorder is not chronic, it may still be service 
connected if there is evidence of the disorder in service or 
in an applicable presumptive period and continuity of 
symptomatology (treatment is not required) is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage, at 496-97.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
at 496-97.  In sum, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137 (West 
1991).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including 
postservice medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000). 

Where a veteran had 90 or more days of war or peacetime 
service after December 31, 1946, and arthritis manifests to 
10 percent or more within one year of such service it is 
rebuttably presumed to be of service incurrence, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptions

If service connection is granted for disease or injury 
incurred or aggravated during ACDUTRA or INACDUTRA, then 
that person is a "veteran" for that period of service and is 
entitled to the presumption of soundness and the provisions 
of presumptive service connection, if applicable, for only 
that period of service.  Generally see Biggins v. Derwinski, 
1 Vet. App. 474 (1991) and Paulson v. Brown, 7 Vet. App. 466 
(1995).  

Service connection was granted for burn scars of the right 
forearm and hand, and evaluated as 10 percent disabling, by 
a November 1995 rating action which noted that the burn was 
incurred during a period of ACDUTRA but did not specify 
which period of ACDUTRA.  However, a review of the service 
records reveals that the burn was incurred during INACDUTRA 
in January 1986.  Thus, it is unquestioned that at least 
with respect to that period of service (INACDUTRA in January 
1986) the presumption of soundness and presumption of 
service connection for chronic disease would be applicable.  

The question arises whether once the presumptions are 
applicable for one period of INACDUTRA, the presumptions are 
also applicable to all prior periods of INACDUTRA or 
ACDUTRA.  The Board finds no specific legal determination as 
to this question in the applicable statutes, regulations, 
caselaw or VA General Counsel Opinions.  

There is some language in a concurring opinion in Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) suggesting that 
incurrence of a chronic disability in a period of INACDUTRA 
(of only a few days) would have made the appellant in that 
case eligible for the benefit of the provisions relating to 
presumptive service connection for chronic diseases (in that 
case multiple sclerosis) as to a prior period of ACDUTRA (in 
excess of 90 days).  However, the majority opinion held that 
"[i]n the absence of other claimed or documented disability 
from injury or disease during her period of [ACDUTRA], it 
necessarily follows that [the period of ACDUTRA of that 
appellant] was not one' during which [appellant] [sic] was 
disabled ... from disease or injury incurred in or aggravated 
in line of duty."  The majority in Biggins did not suggest 
that injury during INACDUTRA which was service-connected 
would have made applicable the provisions of presumptive 
service connection for injury claimed to have occurred 
during a prior and separate period of ACDUTRA.  Generally 
see also Paulson v. Brown, 7 Vet. App. 466 (1995) (in which 
there was only one period of ACDUTRA and it was in excess of 
90 days).  

Accordingly, the Board finds that while the appellant is 
entitled to the provisions of the presumption of soundness 
and the provisions of presumptive service connection as to 
any injury (not disease) incurred during her INACDUTRA in 
January 1986, those provisions are not applicable to any 
other period of ACDUTRA or any other period of INACDUTRA 
unless service connection is granted for disease or injury 
during ACDUTRA or injury or aggravated during INACDUTRA.  

Background

Examination for enlistment into the reserves in January 1982 
was negative for a low back or eye disorder.  In April 1983 
the appellant complained of, in part, a sharp shooting pain 
in her left flank.  There is no clinical entry during her 
period of ACDUTRA in March 1985.  

A December 15, 1985 clinical entry notes that she had pain in 
the lumbosacral area on the right side which had been present 
since the day before.  She had gone dancing at a club the 
night before and the pain had become worse.  On examination 
she had spasm of the lumbosacral paravertebral muscles

May and December 1987 Line of Duty Determinations noted that 
the appellant indicated that she had slipped and fell on her 
buttocks while on duty in a dining hall in Italy on March 7, 
1985 causing injury to her low back.  She had not seen a 
physician until December 1985 when her low back pain had 
become unbearable after she had spent the evening before 
dancing.  She had been treated at the St. Joseph Hospital.  

A May 1986 X-ray report from the St. Joseph Hospital reflects 
that the appellant had considerable narrowing of the 
lumbosacral interspace.  A service clinical entry of October 
1986 notes her complaint of back pain.  Records of Dr. Bouier 
in February 1987 reflect a diagnosis of lumbar disc disease.  
A February 1987 CT scan of her lumbar spine at the Hurley 
Medical Center revealed bulging intervertebral disc at L4-5 
and L5-S1 but no evidence of disc herniation.  

A March 1987 service record again notes that she had a back 
problem.  A private March 1987 electromyogram of the lower 
extremities and lumbosacral erector spinae, bilaterally, 
revealed no abnormality.  

The appellant was given a Physical Profile limiting her 
duties in May and December 1987.  

A February 1988 record from the Henry Ford Hospital reflects 
that the appellant stated that her back pain had begun 
following a slip-and-fall injury during service and that 
lumbosacral X-rays in 1987 had revealed spondylitic changes 
of L5 and S1.  

The appellant was treated in March 1988 at the Detroit 
Osteopathic Hospital for, in part, low back pain which she 
related to a March 1985 injury.  However, despite nerve 
conduction studies and electromyographic studies, no basis 
for her complaints could be found. 

On periodic examination in April 1988 the appellant had 
tenderness in the L4-5 region.  In an adjunct medical history 
questionnaire she complained of having or having had 
recurrent back pain which she related to an injury in March 
1985.  It was noted, historically, that she reported that she 
had not initially sought treatment in March 1985 but had had 
lower back pain since the injury and she had not yet had a 
suggested myelogram.  

In a March 1988 statement the appellant reported that while 
overseas during service in March 1985 she slipped on a 
freshly mopped floor in a dining hall and was able to get 
back up five or ten minutes later.  Although she had not 
sought treatment at that time, during training in December 
1985 she danced at a club and the next morning her back hurt 
so bad she was unable to walk.  

Lumbosacral X-rays on VA examination in August 1988 revealed 
L5-S1 disc space narrowing with hypertrophic spurring 
representing old disc disease with secondary spondylosis.  
The diagnosis after examination was chronic lumbar strain 
with degenerative arthritis and L5-S1 disc space narrowing.  

On file are several statements from service comrades in 
August 1988 to the effect that they had not seen the 
appellant fall while on duty in March 1985 and that she had 
not received any sick leave because of that injury.  

A November 1988 Formal Line of Duty Determination found that 
the appellant's back problem was not from an injury in the 
line of duty but had existed prior to service.  

In November 1988,  Dr. Ganatra, a neurologist, stated that 
the appellant developed visual obscurations about two months 
earlier.  She had headaches.  Her personal medical history 
was noted, including a back injury in "1983."  

In a November 1988 statement from Dr. Hartmann, signed in 
behalf of Dr. Skarf, it was reported that the appellant had a 
history of transient obscurations for the last 4 months.  She 
also complained of headaches.  Bilateral papilledema had been 
found and it was noted that she had a history of a fall and 
back injury in "1983."  The impression was that the 
papilledema was chronic and not new.  The examination was 
consistent with a diagnosis of pseudo-tumor cerebri.  

At an August 1989 RO hearing a December 1987 "Authorization 
of Medical Care" from a Medical Administrative 
Superintendent was submitted into evidence (page 2 of the 
transcript) which reflects that the appellant was injured in 
the line of duty and that medical care was authorized.  
Another request for the records of Dr. Bouier was made (and 
this was done in September 1989, when the RO also requested 
numerous other private clinical records) (page 3).  She 
testified that when she had fallen in March 1985 she had hit 
her back and head on the floor (page 4).  From March to 
December 1985 she had treated herself with over-the-counter 
pain medication, sitz baths, and heat pads but the pain 
became worse when dancing at an "NCO" club on "UTA" 
training in December 1985 (page 8), after which she sought 
treatment and was instructed to see her private physician 
(page 9).  A Line of Duty Determination in December 1986 had 
found that the injury was not in the line of duty because the 
individuals involved could not recall the injury and the 
appellant had had another Line of Duty Determination 
conducted the following year (page 12).  Because of her head 
injury she had papilledema of the eyes which, she testified, 
was caused by a cysto-tumor for which she took medication 
(page 13).  She had seen a physician for this since November 
1988 (pages 13 and 14).  

The appellant further testified that from March to December 
1985 she had had low back soreness and stiffness (page 15).  
When she had fallen in March 1985 she had only noted a 
headache and did not know of the problem with the cysto-tumor 
and papilledema, although she had occasional headaches, until 
it was diagnosed in 1988, even though her vision had started 
changing in 1987 (page 18).  In 1987 she began seeing spots 
and experiencing a shooting pain in her forehead and eyes 
(page 20).  

Dr. Kuffa reported in September 1989 that the appellant was 
seen in January 1988 for low back pain.  The pertinent 
diagnosis was a questionable history of a herniated disc, 
even though there was no evidence thereof except the 
appellant's own history.  

In October 1993 Dr. Skarf reported that he had treated the 
appellant from June 1989 until her recent appointment in June 
1993.  A diagnosis of pseudotumor cerebri had been present 
since her original evaluation.  The appellant reported a 
history of a back injury in a fall in 1983 but the physician 
did not have documentation of the exact injuries.  He stated 
that it was "possible that [the appellant's] pseudotumor 
cerebri and optic nerve swelling could have resulted from 
injuries sustained, particularly if they involved her head.  
This could have set up a chronic inflammatory response which 
could have eventually lead to a increased elevated 
intracranial pressure and papilledema."  

At a March 1996 RO hearing the appellant testified that 
documents after December 1985 from Dr. Bouier were on file 
but that existing documents prior to December 1985 were not 
on file (page 8) but the appellant agreed to obtain those 
documents from Dr. Bouier and submit them to VA (page 9).  
That physician had treated her after her March 1985 injury 
and prior to December 1985 by giving her pain pills and 
muscle relaxers and he had treated her for headaches (pages 9 
and 10).  She had developed visual problems and severe 
headaches in January or February 1986, at which time she saw 
Dr. Moore, an optometrist, and these were the same headaches 
for which Dr. Bouier had treated her (pages 16 and 17).  She 
began having blind spots in December 1985 (page 18).  She had 
surgery in October 1989 for a herniated disc at L4-5 (page 
36) at least partly due to an injury in July 1989 (page 38).  

A March 1996 statement from Dr. Stack of the Eye Center, with 
attached contemporaneous clinical records, reflects that the 
appellant had been seen since October 1988 for bilateral 
papilledema secondary to a pseudo-tumor cerebri.  

Private clinical records received in April 1996 reflect that 
the appellant was seen on December 16, 1985 for, in part, low 
back pain particularly on the right side over the sciatic 
notch area.  Straight leg raising was positive on the right.  
She had occasional difficulty holding her urine for the past 
4 years and admitted having a history of scoliosis and had 
apparently injured her back in the military while in Italy 
but no treatment was done at that time.  On January 9, 1986 
she reported that prolonged sitting caused leg numbness.  In 
May 1986 she again complained of low back pain but straight 
leg raising was within normal limits, although she complained 
of mild vague paresthesias in the lower legs which did not 
appear to fit any dermatomal pattern but were in a stocking-
glove distribution.  Lumbosacral X-rays later that month 
revealed considerable narrowing of the lumbosacral 
interspace.  

Other recently received private clinical records reflect that 
a December 1988 record from the Hurley Medical Center 
indicates that the appellant's pseudotumor cerebri was of 
unknown etiology but was most likely related to her use of 
oral contraceptives.  

Recently received records of Dr. Bouier reflect a diagnosis 
of lumbar myositis in November 1982.  There were complaints 
of pain in the left lower quadrant in August 1983, and 
complaints of back pain in March, August, and December 1984 
and January 1985.  There are clinical notations of June 13, 
1985 and July 11, 1985 of her complaints of back pain and the 
assessment in June 1985 was low back syndrome.  The record 
does not include any history of having sustained a back 
injury in March 1985.  In December 1985 "chronic" back pain 
was noted.  These records also reflect treatment for obesity 
but do not document any complaints of headaches or treatment 
for headaches.  

The appellant has submitted copies of a portion of the 15th 
edition of THE MERCK MANUAL relative to pseudotumor cerebri 
(benign intracranial hypertension) which notes that the 
etiology in most instances is unknown and the syndrome 
undoubtedly included several disorders of different causes.  
Generally, the onset and eventual disappearance were 
spontaneous.  The symptoms consisted of headaches and 
papilledema.  Blind spots were frequently enlarged.  A 
portion of another and unidentified medical literature 
reflects that the etiology was poorly understood but included 
trauma.  A copy of a March 1993 article from the National 
Institute of Neurological Disorders and Stroke reflects that 
the disorder was probably caused by a chronic imbalance 
between cerebrospinal fluid (CSF) and absorption.  A variety 
of conditions were known to be associated with pseudotumor 
cerebri, including use of birth control pills (but head 
trauma was not listed).  The most important and constant 
symptom was a headache.  

At the June 1999 Board hearing the appellant testified that 
prior to her March 1985 injury Dr. Bouier had treated her for 
weight loss and hypertension and that she had not had any 
back injury prior to March 1985.  Dr. Bouier had treated her 
after the March 1985 injury for headaches and back pain (page 
5).  She had attempted to file a disability claim in 
September 1985 when she contacted a service organization but 
for some reason unknown to her the service organization had 
not filed the claim with VA (pages 6 and 7).  Dr. Bouier had 
treated her for headaches after her injury in March 1985 
(page 17).  The Line of Duty investigation by the military 
had been incomplete because they had not contacted and 
interviewed all witnesses and she had been unable to locate 
them (pages 20 through 22).  She had pulled a muscle in 
October 1982 after she returned home from ACDUTRA (page 26).  
Although she had begun receiving treatment for headaches in 
1985, she first began receiving treatment for ocular symptoms 
in 1986 (page 28).  

Recently received records of Drs. William and Pamela Moore 
reflect that in September 1988 there was a question of 
whether the appellant had a tumor behind an eye and a CT scan 
of the head was recommended to rule out the possibility of an 
intracranial mass.  

Analysis

Low Back Disorder

The Board finds that the appellant sustained an injury prior 
to March 1985, as she testified, after her first period of 
ACDUTRA which ended in October 1982 and that she thereafter 
received treatment from her private physician, as shown by 
contemporaneous clinical records.  The recently submitted 
clinical records, when viewed from a chronological 
standpoint, reflect only contemporaneous complaints of an 
injury in March 1985 during ACDUTRA.  Contemporaneous service 
records are silent for reports of the claimed injury or for 
treatment immediately thereafter.

The Line of Duty determination did not corroborate the 
appellant's history of an injury in March 1985.  Her co-
workers at the time have stated that they recall no such 
injury or any treatment in March 1985.  Furthermore, given 
the months of back pain complaints and treatment before the 
alleged injury, and the lack of medical evidence relating the 
current back pathology to the claimed March 1985 injury, 
there is no basis for an award of service connection.

Accordingly, service connection for a low back disorder is 
warranted.  

Head Injury, Including a Cysto-tumor and Papilledema

Because the appellant is not service-connected for any 
disability that occurred during her period of ACDUTRA in 
March 1985, she is a not veteran for that period of service 
and is not entitled to the presumption of soundness and to 
the application of the provisions of presumptive service 
connection.  

Here, there is no question that the appellant's cysto-tumor 
and papilledema did not preexist her ACDUTRA in March 1985.  
The appellant has attempted to associate complaints of 
headaches with her cysto-tumor and papilledema and she 
reports that the headaches began after the claimed March 1985 
injury and that she received private treatment for headaches.  

However, a review of the private clinical records reflects no 
complaints of headaches or any treatment for headaches prior 
to a point in several years after the March 1985 injury.  
Indeed, the first notation of papilledema in late 1988 
reflects that her headaches were of recent origin.  

In the October 1993 statement, Dr. Skarf states that it was 
possible that the appellant's pseudotumor cerebri and optic 
nerve swelling could have resulted from injuries sustained, 
particularly if they involved her head.  On the other hand, a 
December 1988 clinical notation indicates that her 
pseudotumor cerebri was of unknown etiology but was most 
likely related to her use of oral contraceptives.  

The medical literature submitted is not inconsistent with 
either trauma or use of oral contraceptives as an etiology.  
However, the statement of Dr. Skarf only suggests trauma as a 
possible etiology, without any knowledge on his part as to 
nature of the trauma the appellant sustained in March 1985, 
and does not state that such an etiology exists.  On the 
other hand, the December 1988 clinical notation also 
indicates that the etiology is unknown, but is more 
definitive in stating a probable, as opposed to only a 
possible, etiology and that etiology is unrelated to any 
period of military service.  Thus, the Board finds the 
December 1988 opinion to be more persuasive.  

Lastly, a cysto-tumor and papilledema of the eyes are not 
listed chronic disabilities for which the provisions of 
presumptive service connection are applicable.  

Accordingly, service connection for residuals of a head 
injury, to include a cysto-tumor and papilledema of the eyes 
is not warranted.  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a head injury, to 
include a cysto-tumor and papilledema of the eyes and, thus, 
as to that claim only there is no doubt to be resolved in 
favor of the appellant.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for residuals of a head injury, to include 
a cysto-tumor and papilledema of the eyes is denied.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

